Citation Nr: 1812446	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  16-32 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating, in excess of 50 percent, for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to September 1989 and from November 2001 to March 2002.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) for St. Petersburg, Florida.

The Board notes that the Veteran has sent multiple items of correspondence to VA expressing her concern regarding difficulties she has had establishing VA recognition of her name change and her revocation of her former representation during the pendency of this appeal.  The Board notes that the Veteran's name is primarily presented in this decision in its current form, consistent with the Veteran's request.  Because the Veteran used a different name at the time that she filed the claim on appeal, the Board has included that former name on the 'A.K.A.' line only.  The Board has further recognized the Veteran's revocation of her former representative, as reflected in this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA PTSD examination for rating purposes in October 2014.  In January 2015, the RO issued a rating decision denying the Veteran's claim seeking a rating for PTSD in excess of 50 percent.  In February 2015, the Veteran submitted a notice of disagreement accompanied by a personal statement clearly describing significant developments in her life and her associated observations of deterioration in her own mental health.  After the RO issued a statement of the case in June 2016, the Veteran submitted a VA Form 9 accompanied by another personal statement with a detailed description of significant and serious mental health symptomatology associated with emerging developments in her life; some of the serious symptoms discussed in the Veteran's statement were not indicated to be present at the time of the October 2014 VA PTSD rating examination.  Additionally, the Board observes that some of the serious symptoms discussed in the Veteran's statement are potentially directly pertinent to the rating criteria for higher PTSD ratings sought in this case.

In light of the above, the Board finds that a remand is warranted to provide the Veteran with a new up-to-date VA PTSD examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  The Board finds that a new VA examination is warranted to assess the current severity of the Veteran's service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record copies of complete updated clinical records (any not already of record) of all VA and/or private treatment the Veteran has received for her PTSD.  If the Veteran has received private treatment that is not yet documented in the record, the AOJ should ask the Veteran to provide the releases necessary for VA to secure the records of such treatment.

2.  After the record is determined to be complete, AOJ should afford the Veteran a VA examination to determine the current severity of her service-connected PTSD.  The Veteran should be interviewed and all indicated tests and studies should be accomplished.  All findings should be reported in detail.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.

3.  After completion of the above and any additional development the AOJ may deem necessary, the AOJ should review the expanded record and readjudicate the claim on appeal.  The Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




